Citation Nr: 0816136	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The matter was subsequently 
transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his Board hearing in March 2008, the veteran testified 
that he suffers from insomnia that began during his active 
duty service.  He advances two possible causes of the 
insomnia.  The cause that he considers less contributory was 
a training accident that underlies his claim for post-
traumatic stress disorder (PTSD).  The issue of service 
connection for PTSD is not currently before the Board because 
the veteran is still in the process of appealing the RO's 
November 2007 denial.  The second theory is that the insomnia 
resulted from the veteran's constantly changing work schedule 
and high stress levels as a Corporal in the Marine Corps.  He 
lived in the barracks and felt as though he was always on 
call, thus disrupting his sleeping pattern.    

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, there is insufficient competent medical 
evidence to decide the claim.  The VA sleep study conducted 
in January 2006 concluded that the veteran has no physical 
pathology that prevents him from sleeping.  The veteran 
underwent a pre-discharge VA examination in August 2001.  In 
the diagnosis section of the report, the examiner listed 
insomnia related to military duty hours.  This notation, 
however, is of limited probative value because the examiner 
did not offer a rationale.  It appears to be only a 
recitation of the veteran's complaints.  This August  2001 
pre-discharge VA examination and the separation examination 
conducted the same month do show symptoms in service.  VA 
treatment records from 2006 indicate insomnia that may be 
caused by anxiety.  Therefore, a new VA examination should be 
conducted to determine whether the veteran's insomnia is 
caused by anxiety and whether any currently diagnosed anxiety 
disorder is at least as likely as not related to the 
veteran's active military service.

At the Board hearing, the veteran testified that he received 
treatment from a private physician in Thompson.  The Board 
held the record open for 30 days to give the veteran the 
opportunity to submit those treatment records.  To date, no 
records from a private physician in Thompson have been added 
to the claims file.  This remand will give the veteran 
another opportunity to submit the records if he wishes to do 
so.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA medical 
records after August 2006, if any exist, 
and associate with the claims file.

2.  Give the veteran an opportunity to 
identify his private physician in Thompson 
or any other treatment provider.  Make 
reasonable attempts to obtain private 
treatment records and associate with the 
claims file.

3.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his insomnia.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the insomnia is 
the result of any event or occurrence in 
service.  If the insomnia is caused by an 
anxiety disorder, the examiner should 
offer an opinion as to whether it is as 
least as likely as not that the anxiety 
disorder resulted from service.  The 
examiner should provide a complete 
rationale for each opinion.

4.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



